Citation Nr: 1734687	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-25 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from December 1969 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for hepatitis C.

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied service connection for hepatitis C; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence associated with the claims file subsequent to the October 2009 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for hepatitis C.

3.  The Veteran's diagnosed hepatitis C did not have onset during active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision which denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  Evidence received since the final October 2009 rating decision is new and material; therefore, the criteria for reopening the Veteran's claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for hepatitis C have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Request to Reopen

Prior to the filing of the current claim of entitlement to service connection for hepatitis C, the agency of original jurisdiction (AOJ) previously denied a claim of service connection for hepatitis C in October 2009.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights. 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105(a) (West 2014).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination. See 38 U.S.C.A. § 7105(b)(1).

However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran filed a claim for service connection for hepatitis C in June 2009.  At that time, the record included the Veteran's DD Form 214, which indicated that he served from December 1969 to June 1972 and that his listed specialty was helicopter mechanic.  The record also included VA treatment records from 2009.  The record also includes service treatment records (STRs), which were negative for any mention, complaints, or findings of hepatitis.

In the October 2009 rating decision, the RO denied service connection for hepatitis C on the basis that the evidence did not reflect that his disability began during or was causally related to the Veteran's service.  The Veteran was notified of this decision in November 2009, and a Notice of Disagreement (NOD) was not received.  The Veteran filed a claim for service connection for hepatitis C based on Agent Orange exposure in May 2011.  He was notified in July 2011 that his previous claim for service connection for hepatitis C became final after the expiration of the appeal period and that new and material evidence would need to be submitted in order to reopen the claim.

Evidence added to the record since the October 2009 rating decision is new and material, and it tends to relate to an unestablished fact necessary to substantiate the claim.  None of that evidence, however, was added within one year of November 2009.  Evidence received since the October 2009 rating decision includes additional VA treatment records, an updated DD Form 214, removed the Vietnam Service Medal and added Vietnam Service Medal with Three Bronze Stars, Meritorious Unit Commendation, Republic of Vietnam Gallantry Cross with Palm Unit Citation, and sharpshooter marksmanship qualification badge, statements from the Veteran, two buddy statements, and two letters from medical professionals regarding the possibility that the Veteran's Hepatitis C could be related to events in service, a NOD from February 2012, and the Veteran's hearing testimony from November 2016.  Also, the Veteran's hearing testimony regarding the onset of his hepatitis C was not of record at the time of the October 2009 rating decision.  The evidence submitted since the October 2009 rating decision is both new and material, and the claim of service connection for hepatitis C is reopened.  See 38 C.F.R. § 3.156(a).



III.  Service Connection

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his diagnosis of hepatitis C is related to his military service, to include as due to exposure to Agent Orange.  The Veteran states that he was diagnosed with hepatitis C while in service in 1970 and that the diagnosis was confirmed in 2009.  He contends that it was contracted while he was on active duty when he was exposed to open wounds and blood.  After consideration of the evidence of record, as discussed below, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in Vietnam between January 9, 1962 and May 7, 1975, is presumed to have been exposed to herbicides, such as Agent Orange, during such service.  Certain specified diseases, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, service records indicate that the Veteran served in Vietnam in 1970 to 1971.  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As discussed above, the Veteran's service records show that he had active service in the Republic of Vietnam in 1970 to 1971.  Therefore, exposure to Agent Orange is presumed.  However, hepatitis C is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam is a cause of the disease.  See 38 C.F.R. §§ 3.309.

Although the Veteran is not entitled to a regulatory presumption of service connection for hepatitis C, the claim must be analyzed to determine if direct service connection can be established.

With regard to the first element required for service connection, the Board finds that the Veteran has a diagnosis of hepatitis C during the appeal period.  VA Treatment notes from December 2016 provide that lab work indicated that the Veteran was positive for hepatitis C in May 2009.  The Board notes VA Treatment Notes from February 2017 provide lab results indicating that hepatitis C was not detected and that he no longer has chronic hepatitis C infection.  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  As such, the current disability element is met.

Regarding the second element required for service connection, the Board concludes that the preponderance of the evidence is against a finding that an in-service incurrence or aggravation of a the disease or injury has occurred.  

Service treatment records (STRs) provide that the Veteran suffered from headaches, had vision testing completed, and reported a helicopter accident where he injured his wrist.  There is no mention of hepatitis in the Veteran's service records.  A record, dated December 15, 1971, discusses a helicopter accident where it was reported that the Veteran's right wrist was injured.  The STRs provide discussion of the wrist, but no other issue with his health was reported.  STRs indicate, in a March 1972 examination that the Veteran indicated that his "health has been good since [his] last physical."  Service records provide record of assignments listing that his principal duty was Helicopter Mechanic, effective June 26, 1970.  Effective June 8, 1971, his principal duty listed was "Duty Soldier," and effective September 1971, his principal duty was listed as UH-1 Mech.  His principal duty was listed as Crew Chief effective Feb 7, 1972.  STRs provide that a health record lists that he was part of the 159th Dust Off from August 3, 1970.

Medical treatment records from September 2009 provide that on April 16, 2009, the Veteran reported risk factors for hepatitis C, including intranasal cocaine use, multiple sex partners, and tattoo or body piercing.  Medical treatment records from August 2011 provide a record from June 5, 2009, indicating that the Veteran was referred to the liver clinic for evaluation of hepatitis C.  The record provides that the Veteran reported that previously he had private health care coverage but that he rarely went to medical providers and that there were no contributory records.  He stated that he was never told that he was positive for hepatitis C while he was with a private treatment provider.  Regarding risk factors for hepatitis C, the Veteran indicated intravenous drug use in Vietnam in 1970 (using a clean needle); cocaine use in the early 70's but that he had been clean for 25 years; right ear piercing; exposure or contact with people with known hepatitis, specifying "soldier - mouth to mouth, vomited emesis and blood into Veteran's mouth"; and active combat in 'Vietnam, stating that he picked up wounded soldiers from the field and that he was told he had hepatitis after the incident with the soldier.  All other risk factors for hepatitis C were denied.

In a hepatitis questionnaire from February 2012, the Veteran answered in the negative to intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, shared toothbrushes or razor blades, acupuncture with non-sterile needles, or blood transfusion.  When answering whether he had ever been a healthcare worker, exposed to any contaminated blood or fluids, the Veteran stated "no except in Vietnam I was a crew chief on Medivac helicopter unit and was exposed daily."

Medical treatment records from June 2012 provide that hepatitis C was affecting his liver in 2007 and that hepatitis C was reported in 1970 and diagnosed in 1995.  The evidence of record does not support the finding of a diagnosis for hepatitis C in 1995 or evidence that it was having any effect on his liver in 2007.  The Veteran, at this time, denied use of IV drugs, multiple sexual partners, or blood transfusions.

In his original claim, the Veteran provided that his hepatitis C occurred on August 13, 1970, noting that he was performing mouth to mouth, when a soldier vomited blood into his mouth.  The Veteran noted that after the incident, he was told that the soldier had hepatitis and that there was a chance the Veteran contracted it.  The Veteran stated that because of other difficulties with his health he went to the VA for treatment (in 2009), and it was then confirmed that he had hepatitis C.  In an August 2009 statement, the Veteran again discussed the mouth-to-mouth incident and noted that he was told not to donate blood and that he did not understand the severity at the time.

At his hearing in November 2016, the Veteran testified that he was diagnosed with hepatitis C in Vietnam in the 1970's after a mission.  The Veteran explained that during the mission the Veteran started giving one of the soldiers mouth-to-mouth resuscitation when the soldier vomited in the Veteran's mouth.  He stated that he "just spit it out and kept doing what [he] had to do to keep the guy alive."  He stated that usually after two days they would go check up on the guys to see how they were doing and that when he went to check on this soldier, he was told that the soldier had hepatitis.  The Veteran stated that the doctor tested his blood at that time and that when he went back a week later, the doctor told him he could not positively prove that he had hepatitis C because at that time they only knew about hepatitis, not hepatitis C.  The Veteran testified that they informed him that there was a good chance that he contracted it and was told not to give blood.

The Veteran testified that he received a definitive diagnosis that he had hepatitis shortly after he got out of the service stating he thinks it was in 1971 or 1972.  The Veteran stated that he believes it was in 2009 when they confirmed the diagnosis of hepatitis C.  He stated that between 1972 and 2009 he lived with the disease and had no medical conditions that caused him any adverse conditions.  The Veteran testified that he never gave blood because it was always on his mind that he could not give blood.  He stated that since service he did not get much medical attention.  The Veteran stated that he was not exposed to blood products after 1972 or before he was diagnosed in 2009 and that he did not have any other exposure to body fluids after service.  The Veteran stated that he was not exposed to transfusions, intravenous drug abuse, or intranasal cocaine abuse.

The hearing transcript indicates that the Veteran was a helicopter mechanic and then began to volunteer as a crew chief.  The Veteran testified to a helicopter accident on December 15, 1971 and explained that every day they went on a mission if needed and that sometimes the medic could not handle all of the soldiers so he would help him start IVs.  He stated that as a return, the medic would help them do their maintenance on the helicopter.  The Veteran stated that there were times that he possibly had wounds on his hands caused by the tie wiring cutting his hand when performing inspection on the aircraft.  He stated that he told other people in his unit about his missions and the CPR incident because talking about their experiences was how they relieved themselves of the tension and inhumanity.  He testified that he was a U.S. Army combat veteran and that while his military occupational specialty is listed as helicopter mechanic, he also volunteered as a crew chief for flight duty and flew Medi-vac missions, earning him the Republic of Vietnam Gallantry Cross with Palm Unit for his service.

The Board affords the Veteran's testimony and previous statements low probative value because it finds them to not be credible.  The dates of diagnosis claimed by the Veteran for hepatitis C are inconsistent throughout the record, until the confirmed diagnosis in 2009.  The Veteran's service records are silent for any mention of hepatitis or the claimed in-service incident even though the Veteran reports being told he may have contracted the disease and not to give blood.  Hepatitis C first appears in the record in 2009 when the Veteran filed his original claim for service connection.  The first mention of the claimed incident appeared when the Veteran went to the VA for treatment for other medical issues and reported possible risk factors for hepatitis C.  Also, the Veteran's stated risk factors have been inconsistent as well, at times reporting drug use or piercings and at other times providing that he had none of those risk factors.  Therefore, due to inconsistencies in the statements and testimony of record, the Board affords low probative value to this evidence.  

The Veteran submitted lay statements from buddies and medical professionals in support of his claim.  A statement from a fellow soldier provided that he served with the Veteran in Vietnam from 1970 to 1971 and that they were both crew chiefs and discussed their work.  He recalled the Veteran telling him about a mission where a patient he had been "administering CPR to threw up bloody froth and chunks into the Veteran's mouth."  He stated also that he was with the Veteran when he went to the 24th EVAC to get results of some tests, and he remembers that the results "looked like he had hepatitis, but it wasn't HepA or HepB."  The Board finds that this statement has low probative value as it is not credible as evidence that the event occurred because he did not witness it.  Additionally, there is no indication that this individual is competent to interpret lab work results, and thus, his statement regarding hepatitis is afforded low probative value.  Significantly, it is highly unlikely that this individual would recall seeing laboratory results documenting hepatitis but there would be no such results in the Veteran's records.  

Another statement from a fellow solder provides that the Veteran was a helicopter crew chief in Vietnam.  He stated that the Veteran was a mechanic for a short time and then volunteered for flight duty.  He provided that, at that time, a crew chief and a medic helped each other to save lives.  The Board affords this statement low probative value because while it does corroborate the Veteran's assertions that he was a crew chief, there are no details as to how a crew chief would help a medic or that any specific instances were witnessed by this individual.  It is also highly unlikely that there would be a trading of duties between such different military specialties.  

The Veteran submitted a newsletter from October 1970 where the Veteran was quoted, referring to Medi-Vac in Vietnam.  The newsletter provides an article about Flying Ambulances, noting that the 159th Medical Detachment Dustoff was responsive to urgent calls.  The article states that the "helicopter ambulance unit, part of Long Binh's 58th Medical Battalion, provides medical evacuation for much of the Tropic Lightning Division's area of operations.  The article lists the Veteran by name and notes that he is a Dustoff crew chief and that "the crew in Dau Tieng picks up anyone in that area and takes them to the 25th Med Aid Station there."

The Veteran also submitted two letters from medical professionals.  In one letter, dated February 3, 2012, the physician provides that the Veteran was his patient and had a history of chronic hepatitis C infection.  The doctor stated that "it is possible that the Veteran contracted hepatitis C during his active duty, as he flew Medi-Vac and treated people in the field, during which time he was exposed to open wounds on a regular basis and he reports one instance where he performed mouth-to-mouth resuscitation on an individual who then vomited blood into the Veteran's mouth as a result of his actions.

The second letter provided by a medical professional, dated February 8, 2012, notes that the Veteran was a patient in the Livermore Outpatient Liver Clinic since June 5, 2009, noting that he was referred for evaluation of chronic hepatitis C.  He states that a risk factor assessment was completed to determine possible means of contracting hepatitis C virus and that reported risk factors included but were not limited to, multiple blood exposure from caring for wounded soldiers during his active service in Vietnam.  He stated that though impossible to definitively determine, acquisition of hepatitis C could possibly have occurred by the mentioned means.

Both of the statements from medical professionals were based solely on the Veteran's report that he was exposed to open wounds in service and engaged in treatment of wounded soldiers.  The Board finds the Veteran's reports of such duties to not be credible.  Hence, the physician's statements are based on an insufficient foundation.  The Board affords these statements no value for this reason.  Moreover, the Board concludes that these statements do not trigger VA's duty to obtain any additional medical opinion.  Essentially, such an opinion could be based on no more than the foundation that the Board has already found to lack credibility so obtaining such additional opinion would serve no useful purpose.  

The Board finds that the STRs in conjunction with his listed military occupational specialty are more probative than the lay statements provided.  In addition, absent evidence during service, the Veteran's military occupational specialty, listed as helicopter mechanic, is not an occupation that would typically require the Veteran to be routinely exposed to open wounds' or perform mouth to mouth resuscitation.

Although the Veteran has a diagnosis of hepatitis C during the appeals period, the Board finds that credible evidence is against a finding that there is an established in-service event, injury, or treatment related to hepatitis C.  The Board finds the service treatment records have higher probative value than the additional evidence of record.  In addition, while the lay statements and newsletter provided indicate that the Veteran was a crew chief at times, these statements are afforded low probative value as they do not provide first-hand accounts of the claimed incident and the service records do not indicate that an incident occurred or that the Veteran would be administering CPR to soldiers in similar instances.  Accordingly, taking into account the evidence of record, the Board finds that the service records and the listed military occupational specialty have more probative value than the lay statements, newsletter, and medical professional statements.

Finally, although the absence of presumptive service connection does not preclude the Veteran from establishing that he has Hepatitis C due to Agent Orange exposure, the record does not include competent evidence that his Hepatitis C was caused by Agent Orange exposure.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, the Board concludes that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


